                Case 4:19-cv-00378-DCN Document 1 Filed 10/01/19 Page 1 of 5



 1   Michael A. Guadagno, ISB #9476
     E-mail: michael.guadagno@bullivant.com
 2   BULLIVANT HOUSER BAILEY PC
     1700 Seventh Avenue, Suite 1810
 3   Seattle, Washington 98101-1397
     Telephone: 206.292.8930
 4   Facsimile: 206.386.5130

 5   Attorneys for Mesa Underwriters Specialty
     Insurance Company
 6

 7

 8

 9
                             UNITED STATES DISTRICT COURT
10                            FOR THE DISTRICT OF IDAHO
11
   BIG BAM VAPES, LLC, EVAPORATED
12 TECHNOLOGIES, LLC, and LOGAN                   No.: 4:19-cv-00378
   CHECKETTS,
13
                   Plaintiff,                     NOTICE OF REMOVAL
14
        v.
15
   MESA UNDERWRITERS SPECIALTY
16 INSURANCE COMPANY, BIG SKY
   UNDERWRITERS, a division of HULL
17 AND COMPANY,

18                       Defendant.

19

20         Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Mesa Underwriters Specialty

21 Insurance Company (“MUSIC”) files its Notice of Removal on the following grounds:

22                               I. PROCEDURAL POSTURE

23         1.      On September 4, 2019, Plaintiffs Big Bam Vapes, LLC, Evaporated

24 Technologies, LLC, and Logan Checketts named Defendant MUSIC in a civil action filed in

25 Idaho Sixth Judicial District Court in and for Bannock County entitled Big Bam Vapes, LLC,

26 et al. v. MUSIC, et al., Case No. CV03-19-03319 (the “State Court Action”).

     NOTICE OF REMOVAL                                           Page 1    Bullivant|Houser|Bailey PC
                                                                           1700 Seventh Avenue, Suite 1810
                                                                           Seattle, Washington 98101-1397
                                                                           Telephone: 206.292.8930
                Case 4:19-cv-00378-DCN Document 1 Filed 10/01/19 Page 2 of 5



 1         2.      Plaintiffs served the Summons and Complaint on Defendant MUSIC via the

 2 Director of the Idaho Department of Insurance on September 9, 2019. This Removal Petition

 3 is timely in that it is being filed within 30 days of filing and service of the Summons and

 4 Complaint.

 5                                II. GROUNDS FOR REMOVAL

 6         3.      Removal is proper because the State Court Action is one over which this Court

 7 has original jurisdiction based on diversity of citizenship under 28 U.S.C. § 1332(a).

 8         4.      Complete diversity exists because no plaintiff is a citizen of the same state as

 9 any defendant.

10         5.      Plaintiffs are Idaho citizens.

11                 a.     Plaintiff Big Bam Vapes, LLP (erroneously designated “Big Bam Vapes,

12                        LLC” in the caption of the State Court Action) (hereafter “Big Bam”) is

13                        an Idaho limited liability partnership. Its partners consist of Down Home

14                        Properties, LLC (“Down Home”) and the Estate of Steven Price (the

15                        “Estate”). Down Home is an Idaho limited liability company with

16                        members consisting of Luella Checketts and Logan Checketts, both of

17                        whom are individuals domiciled in the State of Idaho. The Estate is

18                        deemed a citizen of the state of the decedent. 28 U.S.C. § 1332(c)(2).

19                        On information and belief, Steven Price was domiciled in Idaho and

20                        therefore the Estate is an Idaho citizen.

21                 b.     Plaintiff Evaporated Technologies, LLC (“Evaporated”) is an Idaho

22                        limited liability company. Its membership consists of Jeffrey A. Garcia,

23                        an individual domiciled in Idaho. The publicly available information

24                        does not reveal any other members of Evaporated. On information and

25                        belief, MUSIC alleges that all members of Evaporated are Idaho citizens.

26                 c.     Plaintiff Logan Checketts is an individual domiciled in the State of

     NOTICE OF REMOVAL                                                Page 2   Bullivant|Houser|Bailey PC
                                                                               1700 Seventh Avenue, Suite 1810
                                                                               Seattle, Washington 98101-1397
                                                                               Telephone: 206.292.8930
                Case 4:19-cv-00378-DCN Document 1 Filed 10/01/19 Page 3 of 5



 1                        Idaho.

 2         6.      Defendants are citizens of states other than Idaho.

 3                 a.     Defendant MUSIC is an Oklahoma corporation with its principal place

 4                        of business in Horsham, Pennsylvania. MUSIC is therefore a citizen of

 5                        the states of Oklahoma and Pennsylvania. See 28 U.S.C. § 1332(c)(1).

 6                 b.     Big Sky Underwriters is an assumed business name registered in

 7                        Montana to Hull & Company, LLC (“Hull & Co.”). Defendant Hull &

 8                        Co. is a Florida limited liability company. Based on publicly available

 9                        documents, the members of Hull & Co. are individuals domiciled in

10                        Florida. On information and belief, no member of Hull & Co. is a citizen

11                        of Idaho.

12         7.      The amount in controversy requirement is satisfied because Defendants have a

13 good faith basis to believe that Plaintiffs are seeking damages in excess of $75,000. A notice

14 of removal may assert the amount in controversy if the initial pleading in the state court action
15 seeks nonmonetary relief or does not demand a specific sum. 28 U.S.C. §§ 1446(c)(2)(a). The

16 State Court Action is an insurance coverage dispute in which Plaintiffs seek a declaratory

17 judgment that Defendants have “a duty to defend and indemnify Plaintiffs” with respect to an

18 underlying action currently pending in Idaho Sixth Judicial District Court in and for Bannock

19 County entitled Hall v. Checketts, et al., Case No. CV-2017-4676-PI (the “Underlying

20 Action”). Although the State Court Action does not specify a particular sum, the complaint in
21 the Underlying Action demands special damages in the amount of $90,000, plus general

22 damages for alleged “permanent physical impairment and disfigurement, pain and discomfort,

23 [and] mental anguish and impediments,” in an amount to be proven at trial. Plaintiffs in the

24 State Court Action also claim “additional amounts for damages” for their bad faith claim. As

25 a result, the amount in controversy exceeds $75,000, exclusive of interest or costs.

26                                    III. VENUE IS PROPER

     NOTICE OF REMOVAL                                                   Page 3   Bullivant|Houser|Bailey PC
                                                                                  1700 Seventh Avenue, Suite 1810
                                                                                  Seattle, Washington 98101-1397
                                                                                  Telephone: 206.292.8930
                   Case 4:19-cv-00378-DCN Document 1 Filed 10/01/19 Page 4 of 5



 1            8.        Venue is proper in this Court because the State Court Action was filed in this

 2 Court’s district. See 28 U.S.C. § 1441(a).

 3                                   IV. STATE COURT PLEADINGS

 4            9.        The following pleadings constitute all of the process, pleadings, and orders

 5 received in this action to date: (1) the Complaint and attachments thereto; (2) a Summons
 6 issued to MUSIC; and (3) a Summons issued to Hull & Co. There are no hearings or motions

 7 currently pending in the State Court Action. Pursuant to Local Rule 81.1(a)(1), a true and

 8 correct copy of the Register of Actions and the entire record in the State Court Action is

 9 attached as Exhibit “A”.

10            10.       Defendant MUSIC is currently filing a Notice to State Court of Removal to

11 Federal Court with the Clerk of the Bannock County District Court, in accordance with 28
12 U.S.C. § 1446(d).

13            WHEREFORE, Defendant MUSIC gives notice that this action is hereby removed to

14 this Court.
15            DATED: October 1, 2019

16                                                  BULLIVANT HOUSER BAILEY PC
17

18                                                  By /s/ Michael A. Guadagno
                                                       Michael A. Guadagno, ISB #9476
19                                                     E-mail: michael.guadagno@bullivant.com
20
                                                    Attorneys for Mesa Underwriters Specialty
21                                                  Insurance Company

22
     4829-2729-7959.3
23

24

25

26

      NOTICE OF REMOVAL                                                  Page 4   Bullivant|Houser|Bailey PC
                                                                                  1700 Seventh Avenue, Suite 1810
                                                                                  Seattle, Washington 98101-1397
                                                                                  Telephone: 206.292.8930
              Case 4:19-cv-00378-DCN Document 1 Filed 10/01/19 Page 5 of 5



 1                                CERTIFICATE OF SERVICE

 2         I hereby certify that on October 1, 2019, I electronically filed the foregoing with the

 3 Clerk of the Court using the CM/ECF e-filing system which will send notification of such

 4 filing to the persons listed below:

 5   Blake S. Atkin                                               via hand delivery.
     ATKIN LAW OFFICES, P.C.                                      via first class mail.
 6   7579 North West Side Highway                                 via email
     Clifton, Idaho 83228                                         CM/ECF Eservice
 7
     Telephone: (801) 533-0300
 8   FAX: (801) 533-0380
     Email: batkin@atkinlawoffices.net
 9

10   Attorney for Plaintiff
11
12         Dated: October 1, 2019.

13

14                                              /s/ Elizabeth Pina
                                                Elizabeth Pina, Legal Assistant
15

16

17

18

19

20
21

22

23

24

25

26

     NOTICE OF REMOVAL                                                Page 5     Bullivant|Houser|Bailey PC
                                                                                 1700 Seventh Avenue, Suite 1810
                                                                                 Seattle, Washington 98101-1397
                                                                                 Telephone: 206.292.8930
